DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are current in the application.  Claims 1-18 are currently under examination. 
Response to Arguments
Applicant’s arguments, see Remarks pages 8-11, filed August 2, 2021, with respect to the rejection(s) of claim(s) 1-10, 14, and 18 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see Remarks pages 10-14, filed August 2, 2021, with respect to the rejection(s) of claim(s) 1-10, 14, and 18 under 35 U.S.C. 103 with respect to neither Chang nor Etievant et al as teaching a method using medium to high voltage frequency pulses in the range of at least 1 MV and up to 10 MV in the dissociation of hydrogen and oxygen from water have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  as stated above, Applicant’s arguments with respect to neither Chang nor Etievant as teaching a method using medium to high voltage frequency pulses in the range of at least 1 MV and up to 10 MV in the dissociation of hydrogen and oxygen from water have been fully considered and are persuasive.  
Furthermore, Finfrock et al (US 2011/0220516 A1) teaches a hydrogen/oxygen generator with control of frequency, current, and voltage of electricity for the electrolysis cell, but does not teach using medium to high voltage frequency pulses in the range of at least 1 MV and up to 10 MV in the dissociation of hydrogen and oxygen from water.

Conclusion
Claims 1-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/               Examiner, Art Unit 1794                

/NICHOLAS A SMITH/               Primary Examiner, Art Unit 1794